EXHIBIT 2
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 1 of 12 PagelD #: 711

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

COURCHEVEL 1850 LLC, Civil Action No.:
1:17-cv-00785(JBW)(SMG)

Plaintiff,
AFFIDAVIT OF JARED
DOTOLI IN SUPPORT OF
PLAINTIFF’S MOTION

-against-

MOHAMMED ALAM; KOZNITZ I LLC; UNITED
STATES OF AMERICA (INTERNAL REVENUE
SERVICE); NY STATE DEPARTMENT OF
TAXATION AND FINANCE; CITIBANK, N.A.;
CITIBANK (SOUTH DAKOTA), N.A.; NEW YORK
CITY ENVIRONMENTAL CONTROL BOARD,
NEW YORK CITY TRANSIT ADJUDICATION
BUREAU; NEW YORK CITY PARKING

VIOLATIONS BUREAU;
Defendants.
rescore curanu-neonaeanun er paenveemner me isis cits Sassi anSa eee was ee Xx
STATE OF FLORIDA )
) SS.
COUNTY OF MIAMI DADE )

JARED DOTOLI, being duly sworn, deposes and says that:

1. I am a Member of Courchevel 1850 LLC (“Courchevel” or “Plaintiff), Plaintiff in
the above-referenced foreclosure case and as such, I have personal knowledge of the facts of this
case and the events that transpired to date by virtue of my review of the records maintained by
Plaintiff in the ordinary course of business and all of the pleadings and proceedings herein.

2. I respectfully submit this Affidavit in support of Plaintiff's Motion for an Order:

a. Granting Plaintiff Summary Judgment pursuant to FRCP 56(a);
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 2 of 12 PagelD #: 712

b. Striking Defendant’s Answer with Affirmative Defenses (the “Answer”) filed
by KOZNITZ I LLC (“Defendant”) on February 1, 2018; and
c. For such other and further relief as this Court deems just and proper.

3. On August 18, 2008, Defendant Mohammed Alam (“Alam”) executed a note and
mortgage in the principal amount of $177,000.00 plus interest in favor of AmTrust Bank
(“AmTrust”). The applicable mortgage tax was paid. Copies of the Mortgage and Note with
endorsements and allonges are attached to the Complaint as Exhibits “B” and “C”, respectively.
The Complaint is annexed hereto as Exhibit “A”. Said Mortgage was recorded on September 4,
2008 in the Office of the City Register of the City of New York County of Queens in City Register
File Number (“CRFN”) 2008000351815. Said lien covers the premises known as 3228 97" Street,
East Elmhurst, New York 11369 and known as Block: 1426 Lot: 20 (the “Subject Property” or
“Property”’).

4, As alleged in the Complaint at paragraph “31”, at the time the Complaint was filed,
Plaintiff was in physical possession and was the owner and holder of the Note and Mortgage with
all endorsements and allonges as affixed thereto. A review of the business records of Plaintiff
provides that the Plaintiff held the Note on January 11, 2017, which date is prior to the
commencement of the action.

oe Defendant Alam breached his obligations under the Note (and thereby caused a
default under the Mortgage pursuant to Paragraph 20 thereof) by failing to pay the regular monthly
payment which came due on September 1, 2010 (the “Event of Default”) and all subsequent

payments.
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 3 of 12 PagelD #: 713

6. Pursuant to the Note, “if [borrower] does not pay the full amount of each monthly
payment on the date it is due, I will be in default.” See 6(B) of the Note attached to the Complaint
at Exhibit “B”.

7. The Mortgage further provides that upon the occurrence of a default, that the
“Lender may require immediate payment in full...” (See Paragraph 22 of the Mortgage attached
to the Complaint as Exhibit “C”.)

8. On December 8, 2016, a 30-day notice to cure was issued to Defendant Alam (the
“Default Notice”) advising of possible acceleration of the loan and that by virtue of his continuing
default under the Note and Mortgage, if the arrears are not cured, Plaintiff may declare that the
outstanding principal balance due under the Note, together with all accrued interest thereon, is
immediately due and payable. A copy of the Default Notice is attached to the Complaint as part of
Exhibit “E”.

9. Since the transmittal of the Default Notice, Defendant Alam has failed to cure his
default under the Note and Mortgage.

10. As set forth in paragraphs “43” and “44” of the Complaint, as of December 8, 2016,
the principal amount due and owing to Plaintiff, including all accrued and unpaid interest and late
charges was $302,974.62, plus late fees, legal fees, costs and expenses, and such sums as Plaintiff
may have advanced for taxes, insurance and maintaining the Subject Property (collectively the
“Amount Due”).

11. Plaintiff commenced this action on February 13, 2017, by the filing of a Complaint
(the “Complaint”) seeking to foreclose the Mortgage encumbering the Subject Property. On
February 13, 2017, the Clerk issued the Summonses as to the Defendants. [See ECF Doc. No. |

and ECF Doc. No. 6].
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 4 of 12 PagelD #: 714

12. The following will set forth the basis of the factual allegations contained in the
Complaint, and refute Defendant’s denials and purported affirmative defenses as set forth in
Defendants’ Answer. Defendant’s Answer is annexed hereto as Exhibit “B”. [See Defendant’s
Answer at ECF Doc. 31.]

13. Paragraph “1” of the Complaint summarizes the nature of this action, which is to
foreclose a mortgage encumbering real property in Queens County, commonly known as 3228 97%
Street, East Elmhurst, New York 11369 and also known as Block: 1426; Lot: 20, which is
something I know to be true of my own knowledge.

14. Paragraph “2” of the Complaint alleges that Plaintiff is a Delaware Limited
Liability Company organized under and by the virtue of the laws of the state of Delaware, having
its office located at 104 SE 8" Avenue, Fort Lauderdale, Florida 33301. This is also something I
know to be true of my own knowledge.

15. Paragraph “3” of the Complaint alleges that Plaintiff is a single-member limited
liability company. This is also something I know to be true of my own knowledge.

16. Similarly, Paragraph “4” of the Complaint alleges that Plaintiff's single-member is
an individual who is a citizen of the United States of America and is domiciled in the State of
Florida.

17. Paragraph “5” of the Complaint alleges that Defendant Alam is a citizen of the State
of New York. This is something I know to be true to the best of my own knowledge, as service of
the Summons and Complaint were made on Defendant Alam at 2412 Gillmore Street, East

Elmhurst, New York 11369 of this action.
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 5 of 12 PagelD #: 715

18. Paragraph “6” of the Complaint alleges that Defendant Alam is a necessary party-
defendant based on the fact that defendant was (a) present at the time of the execution of Note and
Mortgage; (b) the borrower/obligor on the loan; and (c) the mortgagor under the Mortgage.

19. Paragraph “7” of the Complaint alleges that Defendant KOZNITZ I LLC
(“Koznitz”) is a Limited Liability Company organized under the Laws of the State of New Jersey.
That Koznitz’s principal place of business is 4403 15 Avenue, Suite 410, Brooklyn, New York
11219.

20. Paragraph “8” of the Complaint alleges that, upon information and belief, Koznitz
is a single-member limited liability company.

21. Paragraph “9” of the Complaint alleges, that upon information and belief, Koznitz’s
single-member is an individual who is a citizen of the United States and who is domiciled in the
State of New York and therefore, for diversity purposes is a citizen of New York.

22. Paragraph “10” of the Complaint alleges that Defendant Koznitz is a necessary
party-defendant to this action because it is the record owner of the Subject Property by virtue of a
deed recorded on July 26, 2013 in the Office of the City Register of the City of New York for the
County of Queens under City Register File Number 2013000295373.

23. Paragraph “11” of the Complaint alleges that the United States of America (Internal
Revenue Service) (hereinafter “IRS”), upon information and belief, is a citizen of the United States
and a resident of the State of New York having an address of 135 High Street, Stop 155, Jamaica,
New York and as such, for diversity purposes, is a citizen of New York. Paragraph “11” also
alleges that based on information and belief, the IRS is also a resident of the State of Connecticut
having an alternative address of P.O. Box 145595, Cincinnati, Ohio 45250 and as such, for

diversity purposes, is also a citizen of Connecticut as well.
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 6 of 12 PagelD #: 716

24. Paragraph “12” of the Complaint alleges that IRS is a necessary party defendant to
this action because it holds tax liens, which are subordinate to Plaintiff's Mortgage, and which
were filed in the Queens County Clerk’s Office and are detailed as follows:

a. U.S. #628912510 for the amount of $52,495.11 against Mohammed Alam with
an address of 25822 Hoover Ave., Jamaica, New York;

b. U.S. #050035513 for the amount of $1,779.05 vs. Mohammed Alam with an
address of 7316 Roosevelt Ave., 2™ Floor, Jackson Heights, New York 11372

c. U.S. #718925010 for the amount of $48,977.28 vs. Mohammed S. Alam with
an address of 506 Beverly Rd., Brooklyn, New York 11218;

d. U.S. #628912510 for $52,491.11 vs. Mohammed Alam with an address of
25822 Hoover Ave., Jamaica, New York 11435;

e. U.S. #540857909 for the amount of $11,801.38 vs. Mohammed S. Alam with
an address of 31-44 97" St., Bsmt, East Elmhurst, New York 11369;

f. U.S. #32791910623 for the amount of $861.49 vs. Mohammed Shah Alam,
2712 Hoyt Ave. S., Astoria, New York 11102.

25. Paragraph “13” of the Complaint alleges that the Department of Taxation and
Finance has its principal place of business located at P.O. Box 5149, Albany, New York 12205
and for diversity purposes is a citizen of New York State.

26. Paragraph “14” of the Complaint alleges that Department of Taxation and Finance
is a necessary party defendant in the instant action based on a lien resulting from a tax warrant
filed on October 10, 2007 for $1,440.00, as well as other liens, which liens are subordinate to the

Lien of the mortgage being foreclosed.
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 7 of 12 PagelD #: 717

27. Paragraph “15” of the Complaint alleges that Citibank (South Dakota) N.A.
(“Citibank”), is a National Association and pursuant to 28 U.S.C. 1348 a national association shall
be deemed a citizen in the state where it is located. For purposes of 1348 a national bank is a
citizen of the State in which its main office is located, based on its articles of association. Based
on the foregoing, Citibank’s main office is located at 701 East 60" Street, North Sioux Falls, South
Dakota 57117 and, therefore, for diversity purposes Citibank is citizen of South Dakota.

28. Paragraph “16” of the Complaint alleges that Citibank is a necessary party
defendant in the instant action based on the fact that is a judgment creditor by virtue of Queens
County Court judgments docketed on January 22, 2009 for $80,445.00 and additional judgments
docketed on September 8, 2010 in the amount of $5,102.52 and $23,791.62 and a judgment
docketed on September 16, 2015 in the amount of $5,197.52, and that said judgments are
subordinate to the lien of Plaintiff.

29. Paragraph “17” of the Complaint alleges that The City of New York Environmental
Control Board (“ECB”) was established under 1404 of the New York City Charter and operates as
an administrative tribunal of the City of New York, and as such, for diversity purposes the ECB,
with its principal place of business located at 1250 Broadway, 7° Floor, New York, New York
10001, is a citizen of New York State.

30. Paragraph “18” of the Complaint alleges that ECB is a necessary party-defendant
to this action based on certain liens/judgments, which liens are subordinate to Plaintiffs Mortgage.

31. Paragraph “19” of the Complaint alleges that the City of New York Parking
Violations Bureau (“PVB”) is an administrative tribunal within the New York City Department of
Finance and that for diversity purposes, the PVB with its principal place of business located at 100

Church Street, New York, New York 10007, is a citizen of New York State.
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 8 of 12 PagelD #: 718

32. Paragraph “20” of the Complaint alleges that PVB is a necessary party-defendant
to this action based on certain liens/judgments, which liens are subordinate to Plaintiff's Mortgage.

33. Paragraph “21” of the Complaint alleges that the New York City Transit
Adjudication Bureau (“TAB”) is an administrative tribunal with its principal place of business
located at 29 Gallatin Place, 3" Floor, Brooklyn, New York 11201, and for diversity purposes is a
citzen of New York State.

34. Paragraph “22” of the Complaint alleges that TAB is a necessary party-defendant
to this action based on certain liens/judgments, which liens are subordinate to Plaintiff's Mortgage

35. Paragraph “23” of the Complaint alleges that each of the above-named defendants
has, or claimed to have, or may claim to have, some interest in or lien upon the Property, which
interest or lien, if any, as accrued subsequent to, and is subject to, the mortgage lien.

36. Paragraph “24”, “of the Complaint alleges that this Court has jurisdiction over this
action because the parties are citizens of different states.

37. Paragraph “25” of the Complaint alleges that the amount in controversy exceeds
$75,000.00.

38. Paragraph “26” of the Complaint alleges that jurisdiction is based upon diversity of
citizenship pursuant to 28 U.S.C. §1332.

39, Paragraph “27” and “28” of the Complaint recites that venue in this Court is
appropriate. The Property encumbered by the Mortgage is located in Queens County, New York.
Thus, the substantial events of this controversy occurred within this Court’s venue and any denial

thereof does not present a bona fide question of fact necessitating a trial.
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 9 of 12 PagelD #: 719

40. Paragraph “29” of the Complaint recites that on August 18, 2008, Defendant Alam
executed and delivered a Fixed Rate Secondary Lien Balloon Note (“Note”) to AmTrust Bank, in
the amount of $177,000.00.

41. Paragraph “30” of the Complaint recites that, in order to secure repayment of the
August 18, 2008 Note, Defendant Alam also executed a Mortgage in favor of Mortgage Electronic
Registration Systems Ins., as Nominee for AmTrust Bank, which mortgage was recorded on
September 4, 2008 in the Office of the City Register of the City of New York County of Queens
in CRFN: 2008000351815 and that the applicable mortgage tax was paid.

42. Paragraph “31” of the Complaint alleges that Plaintiff is in physical possession and
is the owner and holder of the Note and Mortgage. This is something I know to be true of my
own knowledge from reviewing Plaintiff's business records kept in the ordinary course of
Plaintiff’s business.

43, Paragraph “32”, “33”, “34”, “35”, “36” and “37” of the Complaint recite the chain
endorsements and allonges to the Note, which thereby transferred the Note and Mortgage to
Plaintiff herein.

44, Plaintiff obtained physical possession of the Note and Mortgage prior to the date
that this action was commenced.

45. Paragraph “38” of the Complaint recites that Defendant Alam failed to make the
regular monthly payment that became due on September 1, 2010 and has failed to cure said default
as of the date hereof. I know this information to be true of my own knowledge.

46. Paragraph “39” of the Complaint recites that on December 8, 2016, that 30-day
notices to cure under the Mortgage and Note (the “Default Notice”) were mailed to Defendant

Alam advising Defendant that if he failed to cure the default, the Mortgage and Note might be
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 10 of 12 PagelD #: 720

accelerated and the entire principal balance would become due and owing. This is something |
know to be true of my own knowledge from reviewing Plaintiffs business records kept in the
ordinary course of Plaintiffs business.

47, According to Plaintiff’s business records, which includes the historical records of
the prior Assignor’s and Servicers of the Defendant’s Loan, Courchevel’s immediate predecessor-
in-interest, Blue Lagoon LLC sent 30 day notices of default to Defendant. Copies of the 30-day
default notices are attached to the Complaint as part of Exhibit “E”.

48. Paragraph “40” of the Complaint recites that notices pursuant to New York
R.P.A.P.L. §1304 were not required to be sent in the instant action because Defendant Alam did
not and does not reside at the Subject Property.

49. Paragraph “41” of the Complaint recites that pursuant to New York R.P.A.P.L.
Section 1302 as amended, Plaintiff has complied with all the provisions of Section 595a and
Section 6-1 of the Banking Law and RPAPL Section 1304, except where it is exempt from doing
so,

50. Paragraph “42” of the Complaint recites that as of the date the Complaint was filed,
Defendant Alam failed to respond to the Default Notice. This is something I know to be true of
my own knowledge.

51. Paragraph “43” of the Complaint recites the amount that Defendant Alam is
indebted to Plaintiff under the subject loan. While I know this information is subject to verification,
such computations are nonetheless subject to a final accounting, and as such, do not raise issues
of fact necessitating a trial.

52. Paragraph “44” of the Complaint alleges that Defendant is indebted to Plaintiff

ursuant to the terms of the Note and Mortgage for attorney’s fees and other costs and
p & y
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 11 of 12 PagelD #: 721

disbursements, payable to Plaintiff under the terms of the Note, which will accrue until the amount
due and payable under the Note is paid in full.

53. Paragraph “45” of the Complaint alleges that Defendant is indebted to Plaintiff
pursuant to the terms of the Note and Mortgage for any and all additional fees that are due or may
become due and payable as provided under the terms and conditions of the Note and Mortgage.

54. Paragraph “46” of the Complaint contains a standard list of allegations necessary
in a foreclosure complaint which recites those items to which the title devolving through the
foreclosure will be subject. This allegation is purely a matter of law.

55. Paragraph “47” of the Complaint recites that if Plaintiff possesses any other liens
against the Property, these shall not be merged in the cause of action commenced by Plaintiff. This
is a routine allegation in a foreclosure action and is solely a matter of law.

56. Paragraph “48” of the Complaint is another standard allegation unique to
foreclosure complaints, reciting that Plaintiff shall not be deemed to have waived the election to
accelerate in the event that, subsequent to the commencement of this action, it accepts any payment
made towards the Mortgage obligation. This point is moot since no payments have been made or
accepted subsequent to the commencement of this action.

57. Paragraph “49” of the Complaint states that no prior action or proceeding was
commenced or maintained or is now pending at law for the recovery of the outstanding sums
secured by the Note and Mortgage or any part thereof.

58. I have reviewed Defendant’s Answer and have been advised by counsel that the
affirmative defenses and counterclaims as contained therein are frivolous, lack merit, and should

be stricken as a matter of law.
Case 1:17-cv-00785-JBW-SMG Document 80 Filed 05/06/19 Page 12 of 12 PagelD #: 722

59. Based upon the foregoing, it is respectfully submitted that Plaintiff's case for
Summary Judgment has been fully and completely sct forth herein above, in the Attorney
Affirmation in Support of Summary Judgment, and in the Memorandum of Law submitted
herewith.

60. I respectfully submit this Affidavit knowing full well that the United States District
Court, Eastern District of New York is relying upon the truth of the statements contained herein.

I hereby make oath or affirmation that the contents of this affidavit are truc and correct to

the best of my knowledge, information and belief.

Lite ROO

Jared Dotoli, Member of
Courchevel 1850 LLC

 

 

STATE OF FLORIDA )
i ) Ss:
county or Dade )
On this 4 day of Ma: ,,2014 before me, the undersigned notary public, personally
appeared Javed Li [Name of Document Signer],

personally known to the notary or proved to the notary through satisfactory evidence of
identification, which was fj DL [Type of Identification],
to be the person who signed the preceding or attached document in my presence, and who swore
or affirmed to the notary that the contents of the document are truthful and accurate to the best of
his or her knowledge and belief. Alain Cueto

NOTARY PUBLIC

(Seal) STATE OF FLORIDA

* = Commi GG183001
3” Expires 2/5/2022

 

Official signature of notary re)

Printed or typed name of notary

 

Scanned with

{sen Qe aninene
